

116 S3759 IS: Global Wildlife Health and Pandemic Prevention Act
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3759IN THE SENATE OF THE UNITED STATESMay 19, 2020Mr. Coons (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo close high risk wildlife markets and prevent wildlife disease transmission globally, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Global Wildlife Health and Pandemic Prevention Act.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Findings.Sec. 4. Sense of Congress.Sec. 5. Closing high risk wildlife markets.Sec. 6. Preventing outbreaks of diseases of wildlife origin.Sec. 7. Authorization of appropriations.2.DefinitionsIn this Act:(1)Emerging infectious diseaseThe term emerging infectious disease means an infectious disease whose incidence in humans has increased in the past two decades or threatens to increase in the near future. (2)High risk wildlife marketsThe term high risk wildlife markets means any commercial market that sells or processes wildlife for human consumption, whether the animals originated in the wild or in a captive situation, and where—(A)the species of wildlife or regulation of the market is determined under section 6(a)(1) to be a risk factor for zoonotic disease spread to humans or is linked with the global illegal trade in wildlife; or(B)the manner of processing the wildlife is determined under section 6(a)(1) to be a risk factor for zoonotic disease spread to humans.(3)One healthThe term One Health means a collaborative and transdisciplinary approach to achieving optimal health outcomes that recognizes the interconnection between people, animals, plants, and their shared environment. (4)Spillover eventThe term spillover event means the transmission of a pathogen from one species to another that was not previously a host for that pathogen.(5)Zoonotic diseaseThe term zoonotic disease means any disease that is naturally transmissible from vertebrate animals to humans.3.FindingsCongress makes the following findings:(1)According to the Centers for Disease Control and Prevention, the majority of emerging infectious diseases in recent years have originated in wildlife, and the rate of outbreaks of these diseases is increasing.(2)Zoonotic disease spillover events can occur from unnatural interaction between human and wildlife populations or between wildlife populations without human presence.(3)The collection, production, trade, and sale of wildlife for human consumption can be a serious risk factor for spillover events, particularly if it involves animal species not typically in close proximity to humans or to each other, living under poorly regulated and stressful conditions that exacerbate the shedding of zoonotic pathogens.(4)Changing land use practices and human expansion into wildlife habitat also increase opportunities for contact between wildlife and humans that can lead to disease transmission.(5)Markets where wildlife is sold for human consumption are found in many countries throughout the world, and in some cases these products represent the only accessible source of protein for communities; therefore, sustainable production of alternative protein should be supported in such communities in order to reduce need or demand for wildlife as a food source.(6)The human, economic, and security costs of global pandemics and regional epidemics of zoonotic diseases and emerging infectious diseases is overwhelming. It is believed that the COVID–19 pandemic will result in tens of thousands of deaths and trillions of dollars in economic damage to the United States alone.4.Sense of CongressIt is the sense of Congress that—(1)the United States Government should prioritize actions that lead to the immediate and permanent closure of high risk wildlife markets around the world; and(2)the United States Government should utilize a One Health approach to emerging zoonotic and infectious disease prevention, detection, reporting, and response that leverages expertise across public health, epidemiology, wildlife and biodiversity conservation, food security, and veterinary medicine designed to eliminate the risk of future such zoonotic and emerging infectious disease epidemics and pandemics. 5.Closing high risk wildlife markets(a)Closure of marketsThe Department of State, the United States Agency for International Development, the United States Fish and Wildlife Service, and the Department of Agriculture, in collaboration with other relevant United States agencies, shall—(1)prioritize the closure of high risk wildlife markets around the world and associated activities as part of United States diplomatic efforts;(2)provide support for other governments around the world in their efforts to close high risk wildlife markets;(3)work with other governments and multilateral organizations, through appropriate existing treaties and conventions, to develop agreements or protocols around closing high risk wildlife markets; and(4)coordinate these activities with existing United States Government efforts to combat wildlife trafficking, including—(A)providing assistance to combat corruption, strengthen governance, and build law enforcement capacity abroad;(B)aiding countries in detecting and deterring illegal import, transit, and export of wildlife;(C)improving information sharing in order to halt wildlife trade that may spread zoonotic disease and emerging infectious disease; and(D)reducing demand for wildlife and wildlife products, including by increasing access to alternative protein sources for food insecure communities.(b)National Security Council measuresThe National Security Council, in consultation with the United States Agency for International Development, the Centers for Disease Control and Prevention, the United States Fish and Wildlife Service, and the Department of Agriculture, shall develop policies and mechanisms to support the closure of high risk wildlife markets and associated activities globally.(c)Sanctions(1)Findings warranting sanctionsIf the Secretary of State, the Secretary of the Interior, or the Secretary of Agriculture finds that a country is continuing to willfully harbor high risk wildlife markets, including a failure to enforce relevant laws and regulations, the Secretary making such finding shall certify such finding to the President and shall report this certification within 15 days to Congress.(2)ActionsUpon the receipt of any certification made under subsection (c), the President may—(A)prohibit the import of any products from the offending country, to the extent that such prohibition is permitted under current trade agreements;(B)freeze assets of any government officials from the offending country; or(C)impose travel bans and visa restrictions on any government officials from the offending country.(d)ExceptionsIn carrying out this section, limited exceptions shall be considered if necessary to meet the nutritional, subsistence, or cultural needs and rights of indigenous peoples or communities dependent on wildlife for food security.6.Preventing outbreaks of diseases of wildlife origin(a)Integrating human, animal, and environmental healthThe Department of State, the United States Agency for International Development, the Centers for Disease Control and Prevention, the United States Fish and Wildlife Service, the United States Geological Survey, and the Department of Agriculture, in collaboration with other relevant United States agencies as appropriate, shall leverage public health, animal health, and environmental health expertise to—(1)identify high risk wildlife markets for the purposes of carrying out section 5;(2)coordinate an integrated, Federal government-wide approach to global zoonotic disease preparedness, surveillance, and response;(3)support efforts to better understand the connection between human and wildlife health; (4)promote a multi-sectoral approach that coordinates global health, food security, and biodiversity activities;(5)strengthen global capacity for detection of zoonotic diseases with pandemic potential by— (A)supporting institutions that can prevent and provide early detection of zoonotic outbreaks;(B)investing in laboratory diagnostic capability and workforce training; (C)supporting surveillance at locations at high risk of spillover events; and(D)preventing biodiversity loss and ecosystem degradation that can lead to zoonotic disease transmission;(6)invest in food security efforts that aim to— (A)eliminate public health threats from zoonotic disease spillover events;(B)prevent biodiversity loss and species extinction; and(C)protect food insecure communities from loss of access to protein that may result from closure of high risk wildlife markets and efforts to reduce demand for wildlife as a food source; and(7)take action to minimize the human-wildlife interface in the wild, including by— (A)preventing the degradation and fragmentation of intact ecosystems;(B)restoring the integrity of degraded and fragmented ecosystems;(C)supporting effective indigenous and local stewardship of traditional territories;(D)supporting national and subnational governments in effectively managing their protected areas; (E)helping enforce current laws that protect wildlife; and(F)investing in risk reduction and community education programs that reduce demand for wildlife as a food source and increase access to alternative protein sources.(b)Identification of high risk wildlife marketsIn carrying out subsection (a)(1), the following factors shall be considered:(1)Wildlife markets that are regulated under national and international veterinary standards for slaughter shall not be considered high risk wildlife markets.(2)Mammals, birds, reptiles, and amphibians of wild origin, whether removed directly from the wild or bred in captivity, shall be considered wildlife for the purposes of identifying high risk wildlife markets. (c)Global health funding planThe Secretary of State and the Administrator of the United States Agency for International Development shall include information about zoonotic disease preparedness and surveillance in the reports required under section 406(b) of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).7.Authorization of appropriationsThe following amounts are authorized to be appropriated for fiscal year 2021 to carry out the activities outlined in this Act:(1)$100,000,000 for State International Narcotics Control and Law Enforcement.(2)$50,000,000 for the Fish and Wildlife Service Office of Law Enforcement.(3)$20,000,000 for the Fish and Wildlife Service Office of International Affairs.(4)$40,000,000 for the United States Geological Survey National Wildlife Health Center.(5)$30,000,000 for the USDA National Animal Health Laboratory Network. (6)$200,000,000 for USAID Global Health Security Programs.(7)$125,000,000 for USAID Food Security Programs.(8)$500,000,000 for USAID Biodiversity Programs. 